Exhibit 10.2

SECOND AMENDED AND RESTATED ADMINISTRATION AGREEMENT
BETWEEN
GLADSTONE LAND CORPORATION
AND
GLADSTONE ADMINISTRATION, LLC

This Second Amended and Restated Administration Agreement (this “Agreement”) is
made as of February 1, 2013 by and between Gladstone Land Corporation, a
Maryland corporation (hereinafter referred to as the “Company”), and Gladstone
Administration, LLC, a Delaware limited liability company (hereinafter referred
to as the “Administrator”).

PREAMBLE

Whereas, the Company and the Administrator entered into that certain
Administration Agreement, as of January 1, 2010 and that First Amended and
Restated Administration Agreement as of June 1, 2011 (the “Prior Agreement”);
and

Whereas, the Company and the Administrator wish to amend and restate the Prior
Agreement hereby.

AGREEMENT

Now, Therefore, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as set forth below:

1. Duties of the Administrator.

(a) Engagement of Administrator. The Company hereby engages the Administrator to
act as administrator of the Company, and to furnish, or arrange for others to
furnish, the administrative services, personnel and facilities described below,
subject to review by and the overall control of the Board of Directors of the
Company, for the period and on the terms and conditions set forth in this
Agreement. The Administrator hereby accepts such employment and agrees during
such period to render, or arrange for the rendering of, such services and to
assume the obligations herein set forth subject to the reimbursement of costs
and expenses provided for below. The Administrator and such others shall for all
purposes herein be deemed to be independent contractors and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent the Company in any way or otherwise be deemed agents of the
Company.

(b) Services. The Administrator shall perform (or oversee, or arrange for, the
performance of) the administrative services necessary for the operation of the
Company. Without limiting the generality of the foregoing, the Administrator
shall provide the Company with office facilities, equipment, clerical,
bookkeeping, compliance, treasury and record keeping services at such facilities
and such other services as the Administrator, subject to review by the Board of
Directors of the Company, shall from time to time determine to be necessary or
useful to perform its obligations under this Agreement. The Administrator shall
also, on behalf of the Company, conduct relations with custodians, depositories,
transfer agents, dividend disbursing agents, other stockholder servicing agents,
accountants, attorneys, underwriters, brokers and dealers, corporate
fiduciaries, insurers, banks and such other persons in any such other capacity
deemed to be necessary or desirable. The Administrator shall make reports to the
Company’s Board of Directors of its performance of obligations hereunder and
furnish advice and recommendations with respect to such other aspects of the
business and affairs of the Company as it shall determine to be desirable;
provided that nothing herein shall be construed to require the Administrator to,
and the Administrator shall not, provide any advice or recommendation relating
to the securities and other assets that the Company should purchase, retain or
sell or any other investment advisory services to the Company. The Administrator
shall be responsible for the financial and other records that the Company is
required to maintain and shall prepare reports to stockholders, and reports and
other materials filed with the Securities and Exchange Commission (the “SEC”).
In addition, the Administrator will assist the Company in determining and
publishing the Company’s Total Stockholders’ Equity, overseeing the preparation
and filing of the Company’s tax returns, and the printing and dissemination of
reports to stockholders of the Company, and generally overseeing the payment of
the Company’s expenses and the performance of administrative and professional
services rendered to the Company by others.

(c) The Administrator is hereby authorized to enter into one or more
sub-administration agreements with other service providers (each a
“Sub-Administrator”) pursuant to which the Administrator may obtain the services
of the service providers in fulfilling its responsibilities hereunder. Any such
sub-administration agreements shall be in accordance with the requirements of
applicable federal and state law and shall contain a provision requiring the
Sub-Administrator to comply with Sections 2 and 3 below as if it were the
Administrator.

2. Records.

The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the administrator
hereunder. The Administrator agrees that all records which it maintains for the
Company shall at all times remain the property of the Company, shall be readily
accessible during normal business hours, and shall be promptly surrendered upon
the termination of the Agreement or otherwise on written request. Records shall
be surrendered in usable machine-readable form. The Administrator shall have the
right to retain copies of such records subject to observance of its
confidentiality obligations under this Agreement.

3. Policies and Procedures.

The Administrator has adopted and implemented written policies and procedures
reasonably designed to prevent violation of the Federal Securities laws by the
Administrator. The Administrator shall provide the Company, at such times as the
Company shall reasonably request, with a copy of such policies and procedures
and a report of such policies and procedures.

4. Confidentiality.

The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and operations. All confidential information
provided by a party hereto, including nonpublic personal information pursuant to
Regulation S-P of the SEC, shall be used by any other party hereto solely for
the purpose of rendering services pursuant to this Agreement and, except as may
be required in carrying out this Agreement, shall not be disclosed to any third
party, without the prior consent of such providing party. The foregoing shall
not be applicable to any information that is publicly available when provided or
thereafter becomes publicly available other than through a breach of this
Agreement, or that is required to be disclosed by any regulatory authority, any
authority or legal counsel of the parties hereto, by judicial or administrative
process or otherwise by applicable law or regulation.

5. Compensation: Allocation of Costs and Expenses.

In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities hereunder.

The Company will bear all costs and expenses that are incurred in its operation
and transactions that are not specifically assumed by the Company’s investment
adviser, Gladstone Management Corporation (the “Adviser”), pursuant to that
certain Amended and Restated Investment Advisory Agreement, dated the same date
hereof by and between the Company and the Adviser. Costs and expenses to be
borne by the Company include, but are not limited to, those relating to:
organization and offering; expenses incurred by the Adviser payable to third
parties, including agents, consultants or other advisors (such as independent
valuation firms, accountants and legal counsel), in monitoring financial and
legal affairs for the Company and in monitoring the Company’s investments and
performing due diligence on its prospective portfolio companies; interest and
fees payable on debt, if any, incurred to finance the Company’s investments;
offerings of the Company’s common stock, preferred stock and other securities;
investment advisory and management fees; administration fees, if any, payable
under this Agreement; fees payable to third parties, including agents,
consultants or other advisors, relating to, or associated with, evaluating and
making investments; transfer agent and custodial fees; federal and state
registration fees; all costs of registration and listing the Company’s shares on
any securities exchange; federal, state and local taxes; independent directors’
fees and expenses; costs of preparing and filing reports or other documents
required by the SEC; costs of any reports, proxy statements or other notices to
stockholders, including printing costs; the Company’s allocable portion of the
fidelity bond, directors and officers and errors and omissions liability
insurance, and any other insurance premiums; direct costs and expenses of
administration, including printing, mailing, long distance telephone, copying,
secretarial and other staff, independent auditors and outside legal costs; and
all other expenses incurred by the Company or the Administrator in connection
with administering the Company’s business, including payments under this
Agreement based upon the Company’s allocable portion of the Administrator’s
overhead in performing its obligations under this Agreement, including rent, and
the allocable portion of the salaries and benefits expenses of the Company’s
chief compliance officer, treasurer, chief financial officer and controller and
their respective staffs.

6. Limitation of Liability of the Administrator: Indemnification.

The Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation, the Adviser) shall not be liable to
the Company for any action taken or omitted to be taken by the Administrator in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as administrator for the Company, and the Company shall
indemnify, defend and protect the Administrator (and its officers, managers,
partners, agents, employees, controlling persons, members, and any other person
or entity affiliated with the Administrator, including without limitation the
Adviser, each of whom shall be deemed a third party beneficiary hereof)
(collectively, the “Indemnified Parties”) and hold them harmless from and
against all damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) incurred by the
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Company or its security holders) arising out of or
otherwise based upon the performance of any of the Administrator’s duties or
obligations under this Agreement or otherwise as administrator for the Company.
Notwithstanding the preceding sentence of this Section 6 to the contrary,
nothing contained herein shall protect or be deemed to protect the Indemnified
Parties against or entitle or be deemed to entitle the Indemnified Parties to
indemnification in respect of, any liability to the Company or its security
holders to which the Indemnified Parties would otherwise be subject by reason of
willful misfeasance, bad faith or negligence in the performance of the
Administrator’s duties or by reason of the reckless disregard of the
Administrator’s duties and obligations under this Agreement.

7. Activities of the Administrator.

The services of the Administrator to the Company are not to be deemed to be
exclusive and the Administrator and each affiliate is free to render services to
others. It is understood that directors, officers, employees and stockholders of
the Company are or may become interested in the Administrator and its
affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in the Company as
stockholders or otherwise.

8. Duration and Termination of this Agreement.

This Agreement shall become effective as of the date hereof, and shall remain in
force with respect to the Company for five years, and thereafter shall continue
automatically for successive annual periods unless the Company, by vote of a
majority of the Company’s “independent directors” (as such term is defined under
the rules of the NASDAQ Stock Market or such other securities market on which
the securities of the Company are then traded) provides at least written notice
of non-renewal at least 60 days prior to the scheduled expiration date. This
Agreement may be terminated at any time, without the payment of any penalty,
upon the mutual agreement of (i) the Company, by the vote of a majority of the
Company’s “independent directors,” and (ii) the Administrator. The provisions of
Section 6 of this Agreement shall remain in full force and effect, and the
Administrator and its representatives shall remain entitled to the benefits
thereof, notwithstanding any termination or expiration of this Agreement.
Further, notwithstanding the termination or expiration of this Agreement as
aforesaid, the Administrator shall be entitled to any amounts owed under
Section 5 through the date of termination or expiration.

9. Amendments of this Agreement.

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.

10. Governing Law.

This Agreement shall be construed in accordance with laws of the State of
Delaware.

11. Entire Agreement.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

12. Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

1

In Witness Whereof, the parties hereto have executed and delivered this
Agreement as of the date first above written.

Gladstone Land Corporation

By: /s/ David Gladstone
David Gladstone
Chairman and Chief Executive Officer and President
Gladstone Administration, LLC
By: /s/ David Gladstone
David Gladstone
Chairman, Chief Executive Officer and President

2